1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                         2:18-mj-00826-VCF
      vs.                                                 ORDER
9     RICHARD CANTERBURY,
10                         Defendant.

11

12          Before the court is Defendant’s Motion to Replace the Federal Public Defender’s Office as
13   Appointed Counsel & Replace with a Contract Attorney (ECF NO. 4).
14          Accordingly,
15          IT IS HEREBY ORDERED that a hearing on Defendant’s Motion to Replace the Federal Public
16   Defender’s Office as Appointed Counsel & Replace with a Contract Attorney (ECF NO. 4) is scheduled
17   for 11:00 AM, October 9, 2018, in Courtroom 3D.
18          The U.S. Marshal is directed to transport defendant to and from the hearing.
19          DATED this 2nd day of October, 2018.
                                                                _________________________
20
                                                                CAM FERENBACH
21
                                                                UNITED STATES MAGISTRATE JUDGE

22

23

24

25
